Citation Nr: 0112933	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) from a May 1995 RO decision which 
denied entitlement to a permanent and total disability 
evaluation for pension purposes.  The Board remanded the case 
in July 1997 for further development, and the case was 
returned to the Board in April 2001.  


REMAND

The veteran claims that a permanent and total disability 
rating for non-service-connected pension purposes is 
warranted.  The file shows that there is a further VA duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 C.F.R. §§ 3.103, 3.159 (2000).  

The veteran had the requisite service, during the Vietnam 
era, to be eligible for VA non-service-connected pension.  
One of the other requirements for pension is that he be 
permanently and totally disabled from conditions not due to 
his own willful misconduct.  A permanent total disability 
means it is reasonably certain that the impairment will 
continue throughout the life of the veteran.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521, and 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17.  

One way for the veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran in the present 
case does not qualify under this test.

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. §§ 4.16, 4.17.  See Brown, supra; Talley, supra.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  This is the 
test which is relevant to the instant case.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The available evidence of record shows that the veteran 
underwent VA examinations in May and September 1995.  It was 
noted that he underwent a right nephrectomy secondary to 
malignancy at Methodist Central Hospital.  The veteran also 
reported treatment from Dr. Smith for depression and 
hypertension.  A 1995 VA radiologic consultation report notes 
an absent right kidney and small left renal cyst.  Other 
diagnoses included hypertension, status post right leg 
fracture and status post right orchitis secondary to mumps 
that resulted in marked atrophy of the right testicle.  On VA 
psychiatric examination, the diagnostic impression was rule 
out substance abuse.  Records from the Arkansas Social 
Services Department included notations regarding the 
veteran's problems with depression and frequent diarrhea.  
Given the length of time since the last VA examination and 
the nature of this case, the Board believes that the veteran 
should be afforded an additional VA examination to assess the 
nature and severity of his claimed disabilities.  In 
addition, a medical opinion would assist in determining 
whether his disabilities render him unemployable.  38 C.F.R. 
§ 3.326; Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
veteran is hereby notified that a failure to report for any 
scheduled examination, without good cause, could well result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

The Board notes that as part of the July 1997 remand, the RO 
was instructed to contact the veteran for the names and 
approximate dates of treatment from health providers who 
treated him for his claimed disabilities.  The veteran failed 
to respond to the RO's request for such information.  In the 
opinion of the Board, the veteran should be given an 
additional opportunity to respond to the RO's request.  The 
RO also submitted several requests for records from the 
Social Security Administration (SSA) regarding the veteran's 
disability claim.  The SSA eventually responded that such 
records were lost.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should undertake the necessary 
development to obtain and associated with 
the claims file all of the veteran's 
treatment records (VA and non-VA), 
including records from Dr. Smith and 
hospital records from Methodist Central 
Hospital.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  

3.  Thereafter, the RO should arrange for 
VA general medical and psychiatric 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the current nature and severity of all 
chronic disorders.  All necessary testing 
and studies should be completed, 
including any special examinations deemed 
warranted, and all findings should be 
reported in detail.  Each of the 
examiners should comment on the impact of 
the veteran's disabilities on his ability 
to maintain substantially gainful 
employment, to include whether they 
render him unemployable.  The entire 
claims folder must be provided to and 
reviewed by the physician designated to 
examiner the veteran.  A complete 
rationale for all opinions expressed by 
the examiners should be provided.  

3.  The RO should readjudicate the 
veteran's claim for a permanent and total 
disability rating for non-service-
connected pension purposes.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, should 
be provided a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  He should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




